Citation Nr: 0534907	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  94-46 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a back disorder.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a left leg disorder.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for lymphangitis of the right leg.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1943 to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In May 2004, the Board, among other 
things, remanded the issues on appeal for additional 
development.

The service connection issues on appeal are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  In a December 1981 rating decision the RO denied 
entitlement to service connection for lymphangitis of the 
right leg and for left leg and back disorders; the veteran 
did not appeal after being notified of that decision.

2.  Evidence received since the December 1981 rating decision 
bears directly and substantially upon the specific matters 
under consideration, is neither cumulative nor redundant, and 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claims.




CONCLUSIONS OF LAW

1.  New and material evidence has been submitted and the 
claim of entitlement to service connection for a back 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).

2.  New and material evidence has been submitted and the 
claim of entitlement to service connection for a left leg 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).

3.  New and material evidence has been submitted and the 
claim of entitlement to service connection for lymphangitis 
of the right leg is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist 
pertinent to his application to reopen previously denied 
claims by correspondence dated in May 2001.  To the extent 
that there may be any deficiency of notice or assistance, 
there is no prejudice to the appellant in proceeding with 
this matter given the favorable nature of the Board's 
decision.

VA regulations providing the conditions under which a 
previously denied claim may be reopened were amended 
effective for claims filed on or after August 29, 2001.  
38 C.F.R. § 3.156(a).  A review of the record shows the 
veteran submitted a request to reopen his claims in February 
1993.

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" meant evidence not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must have been neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must have 
been "so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant does not 
have to demonstrate that the new evidence would likely change 
the outcome of the prior denial.  Rather, it is only 
important that there be a complete record upon which the 
claim can be evaluated and that the new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363..

The United States Court of Appeals for Veterans Claims 
(Court) has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In a December 1981 rating decision the RO denied entitlement 
to service connection for lymphangitis of the right leg and 
for left leg and back disorders.  The determinations were 
based primarily upon findings that there was no evidence of 
any present residuals of right leg lymphangitis and no 
evidence of left leg or back disorders during active service.  
The veteran did not appeal and the decision became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2005).

The Board finds that the evidence added to the claims file 
since December 1981 includes evidence that was not previously 
submitted to agency decisionmakers, which bears directly and 
substantially upon the specific matters under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claims.  This evidence 
consists of various medical reports providing diagnoses of 
right and left leg and back disorders, including 
osteoarthritis.  As this evidence was not of record at the 
time of the last final decision and as it addresses directly 
the basis for the prior denial of the veteran's claims, it is 
"new and material" and the claims must be reopened.

The Board finds, however, that additional development is 
required for adequate determinations of these issues on the 
merits.  Therefore, they are addressed in the remand section 
of this decision.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for lymphangitis of the 
right leg is reopened.  To this extent only, the appeal is 
granted.

New and material evidence having been submitted, the claim 
for entitlement to service connection for a left leg disorder 
is reopened.  To this extent only, the appeal is granted.

New and material evidence having been submitted, the claim 
for entitlement to service connection for a back disorder is 
reopened.  To this extent only, the appeal is granted.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the evidence not of 
record that was necessary to substantiate his claims and of 
which parties were expected to provide such evidence by 
correspondence dated in May 2001. 

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, the veteran initially claimed in December 1981 
that he had leg and back disorders that were incurred in 
service.  In his February 1993 application to reopen the 
previously denied claims he asserted he had a right leg 
disorder as a result of the lymphangitis for which he was 
treated in February 1945 and that his low back and left 
disabilities were secondary to that disability.  Medical 
treatment records received since the 1981 rating decision 
include diagnoses of leg and low back disorder without 
opinion as to etiology.  As these matters have not been 
addressed by VA examination, the Board finds additional 
development is required prior to appellate review.  

Accordingly, this matter is REMANDED for the following:  

1.  The veteran should be scheduled for 
an appropriate examination for opinions 
as to (a) whether there is at least a 
50 percent probability or greater that 
any present right leg disability was 
incurred as a result of lymphangitis 
during active service in February 1945 
and, if the current right leg disorder is 
attributable to service, (b) whether 
there is at least a 50 percent 
probability or greater that any present 
low back or left leg disabilities were 
caused or aggravated by the right leg 
disorder.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


